DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 12-14 of Applicant’s Response, filed 01/17/2022, with respect to the claim objections and 35 U.S.C. 102 and 103 rejections have been fully considered and are persuasive.  The claim objections and 35 U.S.C. 102 and 103 have been withdrawn. 
Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding the novelty/non-obviousness of claims 2 and 11 (and their dependents), the prior art does not appear to teach, in the context of the systems and methods recited for determining optimum energy storage or discharge amounts subject to maximum and minimum energy inlet and outlet rates, that a multi-dimensional search space is determined over an identified time period, and the multi-dimensional search space is thereafter reduced in order to find an optimal net metered amount within the reduced search space based on a maximum rate of in-flow and out-flow.
Regarding the novelty/non-obviousness of claims 5 and 14 (and their dependents), the prior art does not appear to teach, in the context of the systems and methods recited for determining optimum energy storage or discharge amounts subject to maximum and minimum energy inlet and outlet rates, that a fill level of the energy storage device may be controlled based on a difference between an initial fill level and a targeted final fill level over a period of time, wherein the difference compensates for a drift of an average fill level over the period of time.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
L. Jia and L. Tong, "Renewable in distribution networks: Centralized vs. decentralized integration," 2015 IEEE Power & Energy Society General Meeting, 2015, pp. 1-5, doi: 10.1109/PESGM.2015.7286620; hereinafter “Jia”
Jia generally teaches a cost savings tradeoff problem of sharing one electricity storage among multiple users in demand response system using a Markovian model, but is silent as to the specific combination of elements outlined above. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMETT K WALSH whose telephone number is (571)272-2624. The examiner can normally be reached Mon.-Fri. 6 a.m. - 4:45 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on 571-270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.